Citation Nr: 0005780	
Decision Date: 03/03/00    Archive Date: 03/14/00

DOCKET NO.  96-06 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a compensable rating for a laceration scar, 
right thigh.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel


INTRODUCTION

The veteran had 10 years active military service prior to his 
discharge in 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 rating decision by the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veteran's Affairs (VA).  A notice of disagreement was 
received in February 1995, a statement of the case was issued 
in March 1995, and a substantive appeal was received in 
November 1995.  This case was previously before the Board and 
was remanded to the RO in March 1998 for further development.  
The RO has complied with the remand requests and the case has 
been returned to the Board for appellate review.


FINDING OF FACT

The laceration scar of the veteran's right thigh is well 
healed without tenderness, adhesion, tissue loss, 
neurovascular involvement, or limitation of motion of the 
right hip or thigh.


CONCLUSION OF LAW

The schedular criteria for a compensable disability rating 
for a laceration scar of the right thigh have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5251, 5252, 5253; 38 C.F.R. § 4.118, 
Diagnostic Codes 7804, 7805 (1999).
 

REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection, and, as such, the claim for the increased 
evaluation is well grounded.  38 U.S.C.A. § 5107(a); Shipwash 
v. Brown, 8 Vet. App. 218, 224 (1995).  As it is also an 
appeal from an initial grant of service connection and 
originally assigned evaluation, separate evaluations may be 
assigned for separate time periods that are under evaluation.  
That is, the Board must consider "staged ratings" based 
upon the facts found during the time period in question.  
Fenderson v. West, 12 Vet. App. 119 (1999).   

The Board also finds that the duty to assist the veteran has 
been met and that the record as it stands allows for an 
equitable determination of the veteran's appeal.  38 U.S.C.A. 
§ 5107(a). 

In assessing the veteran's disability, the Board reviews the 
evaluations as determined by the application of a schedule of 
ratings which is based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. §  4.7 (1999).

Service medical records reveal that the veteran suffered a 
laceration to his right thigh during service.  He was granted 
service connection effective January 1994, and assigned a 
noncompensable rating subsequent to a September 1994 VA 
examination.  His disability was evaluated pursuant to 
38 C.F.R. § 4.118, Diagnostic Code 7805, which refers to 
scars.  Under this diagnostic code, a scar is assessed 
according to limitation of motion of the part affected, in 
this instance the right thigh.  Following the schedular 
criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5251, a 10 
percent rating is assigned for limitation of extension of the 
thigh to 10 degrees, and under Diagnostic Code 5252, a 10 
percent rating is assigned for limitation of flexion to 45 
degrees.  A 10 percent rating is assigned under Diagnostic 
Code 5253 for limitation of rotation of the thigh such that 
one cannot toe-out the affected leg more than 15 degrees, or 
when there is limitation of adduction such that one cannot 
cross one's legs.  

VA outpatient and hospital records covering the period from 
June 1990 through November 1991 showed no complaints or 
clinical findings with respect to the right thigh or right 
thigh laceration scar.  The September 1994 VA examination 
report reflected the veteran's complaints of pain in the 
right leg with walking, and numbness in the posterior, 
anterior, and medial portion of the right thigh.  The 
objective examination indicated that the veteran had a 5 inch 
scar of the right proximal thigh from mid anterior at the 
inguinal ligament to the medial thigh, about 3 inches above 
the scrotum.  The scar was not depressed and there was no 
apparent muscle loss or nerve injury.  There was no evidence 
of limited motion of the right thigh.  However, there was no 
range of motion study specific to the right thigh that 
accompanied the examination report.

The veteran's case was remanded for further evaluation of his 
disability.  VA outpatient records were obtained from June 
1997 through June 1998, and there was no reference, 
complaint, or clinical finding with respect to the veteran's 
right thigh scar.  He was treated for degenerative disc 
disease of the spine and rheumatoid arthritis of the knee, 
but there was no treatment for the right thigh.

The veteran was afforded a VA examination in June 1999.  The 
veteran complained of irritation and scratching sensation 
near the scar but there was no report of difficulty walking 
or pain.  The objective examination revealed a 2 1/2 inch 
transverse linear scar that was well healed.  The examiner 
noted that the scar was hardly visible and only skin deep.  
It was non-tender without adhesions, tissue loss or 
neurovascular involvement.  There was full range of motion of 
the right hip and knee with a normal X-ray.  

As is apparent from the medical evidence of record, the 
veteran's laceration scar, right thigh, has not shown 
residuals sufficient to warrant a compensable rating at any 
time since the original grant of service connection.  There 
is no indication of any loss of function of the affected 
right thigh.  Nor is there evidence that the scar is 
objectively tender or painful such that consideration is 
warranted under 38 C.F.R. § 4.118, Diagnostic Code 7804, 
which refers to superficial scars.

Accordingly, as the preponderance of the evidence is against 
a compensable rating for laceration scar, right thigh, at any 
time since the January 1994 effective date of the award, the 
claim must be denied.  It follows that there is no evidence 
of record in relative equipoise, thus the doctrine of 
reasonable doubt is not for application.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).   


ORDER

The appeal is denied.



		
	ALAN S. PEEVY 
	Member, Board of Veterans' Appeals



 

